El Juez Peesidente Se. Heenández,
emitió la opinión dol tribunal.
El presente es un caso criminal procedente de la Corte de Distrito de San Juan, Sección 2ª.
La denuncia fué presentada por Carlos Yaldespino, P. I., contra Juan Oriols por delito de acometimiento y agresión con circunstancias agravantes y en ella se expresa “que en 3 de febrero de 1918, a las 10 P. M. y en la calle del Pilar, Cataño, del distrito judicial municipal de Bayamón, que es parte del distrito judicial de San Juan, el acusado Juan Oriols, *209ilegal y voluntariamente y con la intención criminal de can-sar grave daño en la persona de Mercedes López Solá, le acometió y agredió con una cuchilla, causándole una herida en el lado derecho del cuello, de la que fué asistida en el hospital de Bayamón. ” La denuncia concluye con la explicación de que “las circunstancias agravantes en este caso consisten en que la agredida es una mujer y el agresor un varón adulto-’*
Celebrado el juicio la corte dictó sentencia en 23 de diciembre de 1918 por la que declara culpable a Juan Oriols de acometimiento y agresión con circunstancias agravantes y lo condena a ocho meses de cárcel y costas, contra cuya sentencia interpuso el acusado recurso de apelación para ante-esta Corte Suprema.
Funda su recurso el apelante en que ni de la denuncia ni de las pruebas aparece que el acusado fuera un varón adulto o varón mayor de veintiún años, requisito indispensable para que pueda apreciarse como circunstancia agra-vante la que específicamente se expresa en la denuncia, se-gún jurisprudencia establecida por esta corte en el caso de El Pueblo v. Colón, 25 D. P. R. 629.
■ El Fiscal acepta, y nosotros con.él, que ciertamente no es de apreciarse la circunstancia agravante de que se deja hecho mérito, pero que de todos modos han ■ concurrido las circunstancias agravantes enumeradas en los incisos 7°., 8°., y 9°., de la sección 6 de la ley sobre la materia aprobada en 10 de marzo de 1904.
La sección 6ª. de la ley citada dice así:
“Sección 6ª. — Todo acometimiento y agresión será considerado con circunstancias agravantes en los siguientes casos:
“* “ * 7. Cuando se infiere una herida grave a la persona agregida. 8. Cuando se cometiere con armas mortíferas en circuns-tancias que no revistiesen la intención de matar o mutilar. 9. Cuando' se cometiere con intención premeditada para el fin calculado de in-ferir graves heridas corporales.”
Ni la denuncia ni las pruebas nos ponen en conocimiento-de la clase y extensión de la herida causada a la persona. *210agredida y por tanto nos falta base para apreciar la exis-tencia de la circunstancia 7ª.
En cnanto a la circunstancia 8ª. la denuncia consigna que el acusado acometió y agredió a la ofendida con una cuchilla causándole una herida en el lado derecho del cue-llo; y Mercedes López Solá, única testigo directa de cargo declara “que el día 3 de febrero el acusado fué dos veces a su casa y luego quería obligarla a que viviera con él, y una noche la llamó al lado de sus vecinos y llegó-y se le tiró encima, sacando una navaja y cortándola en el cuello, por no haber querido irse a vivir con él, habiendo sido asis-tida en la sala de socorros de Bayamón, a la que iba des-pués todos los días a curarse.” Para apreciar dicha cir-cunstancia es indiferente que la herida fuera causada con una cuchilla o con una navaja, pues por más que eu lenguaje vulgar con el nombre de navaja suele designarse aunque im-propiamente la cuchilla, ya dijimos en el caso de El Pueblo v. Galarza, 23 D. P. R. 361, que cuando el instrumento usado en un arma de fuego o un cuchillo puede en el primer caso probarse un revólver y en el segundo puede probarse cual-quier otro instrumento cortante parecido. Basta que una' u otra arma sea mortífera.
Se entiende por arma mortífera aquella que puede causar la muerte o producir grave daño corporal y una vez identi-ficada la clase de arma con que se cometiera la agresión, la determinación de si es o no un arma mortífera es una cues-tión de derecho People v. Tuque, 58 Cal., People v. Leyba, 74 Cal. 407, sobre la que no es necesario, por lo tanto, prac-ticar prueba alguna a no ser que el carácter del arma sea dudoso o dependa el que sea mortífera o no de la forma en que se usa, en cuyo caso es una cuestión de hecho que debe ser objeto de prueba y dejarse a la apreciación del jurado o en su caso del tribunal sentenciador. People v. Rodrigo, 69 Cal. 601 y People v. Leyba, supra. El Pueblo v. Rivas, 16 D. P. R. 611.
Arma mortífera puede definirse como cualquier instru-*211mentó que canse la muerte o grave daño corporal al ser usa-do del modo corriente y usual que su forma y construcción revele. 2 R. C. L. — Assault & Battery, párrafo 25,
La navaja o cuchilla en el presente caso, aunque no apa-rece que fuera ocupada e identificada, fué usada del modo corriente y usual, habiendo podido ocasionar la muerte o producir grave daño corporal a la agredida, atendida la re-gión del cuello en que fué causada la herida'. El arma em-pleada fué mortífera y de ahí que debe apreciarse como cir-cunstancia agravante calificativa del hecho la definida en el numero 8º.
T no importa que en la denuncia se consigne que “las circunstancias agravantes en este caso consisten en que la agredida es una mujer y el agresor un varón adulto.” En la denuncia se relatan hechos constitutivos de la circunstan-cia agravante 8ª. de la sección 6ª. de la ley sobre la ma-teria y eso basta para que tal circunstancia pueda apre-ciarse en contra del acusado. Es inmaterial que se le con-dene por una u otra de las circunstancias comprendidas en la acusación. Vaechter v. State, 30 S. W. 444. Yéase ade-más el artículo 362 del Código de Enjuiciamiento Criminal.
. Por lo que atañe a la circunstancia marcada con el nú-mero 9°., ni de la denuncia ni de la prueba aparece que el hecho se ejecutó con intención premeditada para el fin cal-culado de inferir graves heridas corporales.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Asociado Sr. Wolf disintió.